PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/555,531
Filing Date: 4 Sep 2017
Appellant(s): IGWE et al.



__________________
Michael A. Sanzo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 19, 2021.



Grounds of Rejection to be Reviewed on Appeal

Claims 48, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Patent 8,263,088, September 11, 2012) in view of Shanks et al. (US 2012/0058904, March 8, 2012).

Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Claims 48, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Patent 8,263,088, September 11, 2012) in view of Shanks et al. (US 2012/0058904, March 8, 2012).

 The Use of Fecal or Cecal Samples for netB Analysis was Obvious
		Appellant, for the first time in the brief, argues it is necessary to identify mRNA sequences and it was not clear that this could be done using fecal or cecal samples Clostridium perfringens having a sequence identity of at least 80% to at least 40 consecutive nucleotides of SEQ ID NO: 8.  This limitation does not require analysis of mRNA or RNA.  The broad term polynucleotide encompasses DNA, RNA, and mRNA.  Furthermore, the sequence listing filed on September 4, 2017 provides that SEQ ID NO: 8 is a DNA sequence.  

    PNG
    media_image2.png
    125
    375
    media_image2.png
    Greyscale

Therefore, Appellant appears to be arguing a limitation that is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Shanks teaches analysis of fecal and cecal excrement from chickens and provides successful isolation and amplification of DNA from feces which meets the limitations of a polynucleotide marker.  
Even more, the instant specification teaches that “extraction of microvessicles from plasma, fecal and cecal samples was performed by the methods described in WO2014/107571A1 (Enderle et al. 2014)” (see page 35, lines 3-5).  The specification continues to provide that RNA content of the captured microvesicles was analyzed.  In the event the claims were amended to require RNA analysis in fecal or cecal excrement, it is clear that the prior art also teaches extraction of RNA from plasma, fecal and cecal samples.  

Moore Establishes that netB is a Marker for Subclinical Disease
	Appellant argues Moore does not disclose determining if a subclinical animal has been exposed to the C. perfringens toxin associated with the presence of necrotic enteritis in poultry.  This argument has been reviewed but is not persuasive.  
	The objective of Moore is also to determine whether an animal has been exposed to the toxin (see Moore abstract, col. 4, lines 15-20, col 8, lines 31-35).  This determination is prior to the animal being known to have the toxin. The specification does not particular define subclinical animal.  The dictionary definition for subclinical is “relating to or denoting a disease which is not severe enough to present definite or readily observable symptoms”.  
	Much like the instant specification, Moore provides groups of 11 birds were challenged with either the wild-type strain of C. perfringens (NE18) or netB deleted mutants of the strain (see Example 6, col 31).  Moore teaches sacrificing the poultry 3 days later to analyze the guts of the birds.  The wild-type strain showed a significant level of disease whereas neither of the independently isolated mutants showed any sign of disease.  Moore then concluded that NetB is a major virulence factor necessary for disease pathogenesis.  The instant specification also challenges a group of birds with C. perfringens strain harboring the netB plasmid and another group with no netB (see page 31, lines 35-37).  Thus, both Moore and the instant specification perform the subclinical analysis using challenged and “sham” birds.  
	Further, Example 7 of Moore appears to be analysis of nucleic acid for toxin in C. perfringens strains.  NetB is a major virulence factor necessary for disease C. perfringens strains isolated from necrotic enteritis diseases chickens (col. 32, lines 35-40).  The netB specific PCR fragment is not seen in any other strains.  This indicated that the presence of the netB gene was a good indicator of C. perfringens virulence in chickens and such an assay can be used to detect potentially virulent strains (col. 32, lines 36-40).  Figure 6 illustrates the detection of the nucleic acid in NE chickens.  Therefore, Moore specifically suggests that detection of the PCR fragment, ie the netB sequence, was an indicator of NE infected chickens.  It would have been obvious to have detected the nucleic acid as a marker for NE in chickens that had not been previously identified as having NE, i.e. subclinical poultry.  Identifying the biomarker in birds prior to their exhibiting symptoms has the obvious benefit of detecting disease early.  The ordinary artisan would have been motivated to have detected the nucleic acid marker in subclinical chickens to assess whether they were affected with NE by using avian fecal excrements.  
	Appellant argues that the results suggest that netB is responsible for necrosis after infection.  This does not appear to be supported by the passage cited in Moore.  Moore teaches “we conclude that NetB is a major virulence factor necessary for disease pathogenesis” (see col. 31, lines 48-49).  Pathogenesis is the process by which a disease or disorder develops.  Example 6 of Moore suggests that the presence of netB is necessary for disease pathogenesis, not responsible for necrosis after infection.  	
	Thus for the reasons above and those already of record, the rejection is maintained.


Respectfully submitted,


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 28, 2021



Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634    

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.